10

11

12

13

14

13

16

17

18

ig

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Case No.: 2:15-CR-0285-APG-EJY
Plaintiff,
Order Continuing Sentencing
V. Hearing and Setting a Scheduling
Hearing
CHARLES BURTON RITCHIE,
BENJAMIN GALECKI, [ECF No. 484]
Defendants.

 

 

The defendants filed a joint motion to continue the October 15, 2019 sentencing hearing,
which the Government opposes.

Since the conclusion of the jury trial, the parties have filed several motions and briefs,
including a motion for acquittal, a motion for a new trial, and memoranda regarding forfeiture.
The Government has identified at least two experts it intends to call at the sentencing hearing.
The defendants have moved to preclude testimony from the Government’s experts and are
investigating whether to call their own experts. The Probation Office apparently is
recommending life sentences. See ECF No. 484 at 3. It is important to resolve the outstanding
motions prior to the sentencing hearing. I therefore will continue the October 15 sentencing
hearing. The Government wisely recommends a telephonic hearing to re-schedule sentencing.

The parties are ordered to confer with each other and their respective witnesses about
potential sentencing dates. I will conduct a telephonic-only hearing on Thursday, October 3,

2019 at 9:00 a.m. to select the new sentencing date. At that time, the parties shall call into the

//1/

///1

 
10

11

12

14

Fe)

16

17

18

19

20

21

22

23

 

 

hearing by dialing (877) 336-1831 and using access code 6948860. Due to poor call quality, the

use of speaker phones and cell phones is prohibited.
DATED this 30th day of September, 2019.

CA——

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
